Exhibit 10.3

 

SEVENTH AMENDED EXECUTIVE EMPLOYMENT AGREEMENT

 

This Seventh Amended Executive Employment Agreement (this “Agreement”) is
entered into by and between IXYS Corporation (the “Company”), a Delaware
corporation, and Nathan Zommer (“Executive”), effective as of, and contingent
upon, the occurrence of a Change in Control (as defined in the Company’s
2016 Equity Incentive Plan, as amended from time to time, or any successor
thereto) on or before December 31, 2018 (the effective date of such Change in
Control, the “Effective Date”).  If a Change in Control is not consummated on or
before December 31, 2018, this Agreement shall be null and void and the Prior
Agreement shall remain in full force and effect.

 

W I T N E S S E T H

 

WHEREAS, the Company and Executive are parties to that certain Sixth Amended
Executive Employment Agreement, effective as of August 1, 2015 (the “Prior
Agreement”), which is hereby amended and restated in its entirety by this
Agreement;

 

WHEREAS, the Company desires to continue the employment of Executive, and
Executive desires to continue to be employed by the Company, in each case, under
the terms and conditions herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.                                      EMPLOYMENT BY THE COMPANY.

 

1.1                               Subject to the provisions for earlier
termination hereinafter provided, Executive’s employment hereunder shall be for
a term commencing on the Effective Date and ending on the third anniversary of
the Effective Date (the “Initial Employment Period”).  Thereafter, if not
previously terminated in accordance herewith, Executive’s employment hereunder
shall automatically be extended for successive one-year periods (each, a
“Renewal Employment Period”), unless either party elects not to so renew the
term by notifying the other party, in writing, of such election at least 90 days
prior to the commencement of any renewal period.  The Initial Employment Period
and any Renewal Employment Period(s) are collectively referred to as the
“Employment Period”).

 

1.2                               During the Employment Period, Executive shall
render full-time services to the Company as its Chief Executive Officer and
Chief Technology Officer.  Executive shall have such responsibilities, duties
and authorities that are customarily associated with such position, and such
duties that are assigned by the Company’s Board of Directors (the “Board”). 
Executive acknowledges that the Board may delegate to a committee of the Board
any matter referred to in this Agreement as being for the Board’s
determination.  Executive agrees to devote Executive’s full business time and
attention to the business and affairs of the Company during the Employment
Period.  Notwithstanding the forgoing, during the Employment Period, it shall
not be a violation of this Agreement for Executive to: (i) serve on boards,
committees or similar bodies of other companies or organizations, provided that
such companies and organizations are not competitors of the Company (as
determined by the Board in its sole discretion), or (ii) fulfill teaching,
speaking and writing engagements, in each case, so long as such activities do
not individually or in the aggregate materially interfere or conflict with the
performance of Executive’s duties and responsibilities under this Agreement.

 

2.                                      COMPENSATION, VACATION AND BENEFITS.

 

2.1                               During the Employment Period, the Company
shall pay Executive an annual base salary

 

1

--------------------------------------------------------------------------------


 

(the “Base Salary”) in the amount of $525,000, payable every two weeks.  The
Base Salary may be increased in the Company’s discretion, but not reduced, and
the term “Base Salary” as utilized in this Agreement shall refer to the Base
Salary as so increased.

 

2.2                               In addition to the Base Salary, Executive
shall be considered for an annual performance bonus on such terms and conditions
as the Board shall determine in its sole discretion.  Executive’s performance
and bonus arrangement will be reviewed by the Board from time to time, as the
Board determines in its sole discretion.

 

2.3                               Executive shall be eligible for stock options,
restricted stock grants and/or other equity awards, as determined by the Board
in its sole discretion.

 

2.4                               During the Employment Period, Executive (and
Executive’s spouse and/or eligible dependents to the extent provided in the
applicable plans and programs) shall be eligible to participate in the Company’s
retirement, health and welfare benefit plans and programs generally made
available to the Company’s similarly-situated executives from time to time. 
Details about these benefits are set forth in the employee handbook and summary
plan descriptions, copies of which have previously been provided to Executive. 
Unless the context otherwise requires, as used in this Agreement, “benefits”
does not include any rights to the Company’s equity securities (whether stock
options, restricted stock units, stock awards or other equity awards).  Nothing
contained in this Section 2.4 shall create or be deemed to create any obligation
on the part of the Company to adopt or maintain any health, welfare, retirement
or other benefit plan or program at any time or to create any limitation on the
Company’s ability to modify or terminate any such plan or program.

 

2.5                               In addition to the benefits provided to
Executive pursuant to subsections 2.1, 2.2, 2.3 and 2.4 hereof, the Company
shall:

 

(a)                                 pay directly for or reimburse Executive (as
determined by the Company in its sole discretion) for all reasonable costs of a
yearly medical exam of Executive by a physician of his choice, with any such
payment or reimbursement made prior to the 15th day of the third month following
the end of the fiscal year with respect to which such amount is payable;

 

(b)                                 maintain term life insurance (without a
buildup of equity) in the amount of $2,000,000 on the life of Executive, payable
to such beneficiary or beneficiaries as Executive may designate from time to
time;

 

(c)                                  pay directly for or reimburse Executive (as
determined by the Company in its sole discretion) for the services of a personal
tax and/or investment advisor, not to exceed $2,000 per year, with any such
payment or reimbursement made prior to the 15th day of the third month following
the end of the fiscal year with respect to which such amount is payable;

 

(d)                                 either (as determined by the Company in its
sole discretion) (i) provide Executive with a car of such make and model as
Executive and the Board shall agree is commensurate with Executive’s position
with the Company and reimburse Executive in accordance with the Company’s
applicable policies and procedures for the actual costs incurred by Executive in
connection with the use of such car for business purposes (including gas,
insurance for such car and reasonable maintenance thereof) or (ii) pay Executive
a monthly allowance for a car on an economic basis comparable to the benefits
described in the foregoing clause (i) (as determined by the Board in its
discretion); provided, however, that Executive shall at all times (x) comply
with all policies of the Company from time to time in effect with respect to the
maintenance and operation of

 

2

--------------------------------------------------------------------------------


 

motor vehicles, and (y) maintain a valid driver’s license.  In the event the
Company provides Employee with a car in accordance with the forgoing clause (i),
the Company may, in its sole discretion, allow Employee to retain such car
following a termination of Employee’s employment; and

 

(e)                                  except as otherwise set forth in applicable
Company policies, programs or practices, Executive shall be entitled to accrue
and use 20 days of paid vacation per calendar year (pro-rated for any partial
year of service), subject to any accrual limits set forth in the policies,
programs and practices of the Company applicable to its similarly-situated
employees generally; provided, however, that if there are no such accrual limits
in the Company’s applicable policies, programs and practices, then Executive
will not accrue any vacation time in excess of 20 days per year and will cease
accruing vacation time if Executive’s accrued vacation reaches 20 days until
such time as Executive’s accrued vacation drops below such limit.

 

3.                                      EMPLOYEE HANDBOOK.  By signing this
Agreement, Executive acknowledges that Executive has received and read the
Company’s employee handbook.  Executive agrees to abide by all company policies
and procedures.  Notwithstanding the foregoing, if there shall be any conflict
between this Agreement and such employee handbook, the terms of this Agreement
shall govern.

 

4.                                      TERMINATION OF EMPLOYMENT.

 

4.1                               Executive’s employment shall terminate
automatically upon Executive’s death during the Employment Period.

 

4.2                               The Company may terminate Executive’s
employment during the Employment Period for Cause or without Cause.  For
purposes of this Agreement, “Cause” shall mean:

 

(i)                                   Executive’s unauthorized use or disclosure
of the Company’s confidential information or trade secrets, which use or
disclosure causes material harm to the Company;

 

(ii)                                Executive’s commission of an act of material
dishonesty in connection with Executive’s responsibilities as an employee of the
Company;

 

(iii)                             Executive’s repeated failure, in the
reasonably judgement of the Board, to substantially perform Executive’s duties
or responsibilities as an employee as directed or assigned by the Board (other
than a failure resulting from Executive’s Disability) after written notice
thereof to Executive from the Company describing in reasonable detail the
factual basis of Executive’s failure to perform such duties or responsibilities
and Executive having had the opportunity to address the Board regarding such
alleged failures and Executive’s failure to remedy said non-performance to the
Company’s satisfaction within 60 days of receiving written notice;

 

(iv)                              Executive’s commission of, or plea of “guilty”
or “no contest” to, a felony under the laws of the United States or any State;

 

(v)                                 Executive’s engagement in gross misconduct
and such misconduct is materially harmful to the Company;

 

(vi)                              Executive’s failure to comply with the terms
of any written Company policy or rule as they may be in effect from time to time
during the Employment Period if such failure is materially harmful to the
Company;

 

3

--------------------------------------------------------------------------------


 

(vii)                         Executive’s failure to cooperate in good faith
with a governmental or internal investigation of the Company or its directors,
officers or employees, if the Company has requested cooperation; or

 

(viii)                      Executive’s breach of this Agreement, the
confidentiality and nondisclosure agreement between Executive and the Company or
any other agreements with the Company including, but not limited to, agreements
regarding confidentiality or proprietary information, if such breach is
materially harmful to the Company.  For the avoidance of doubt, Executive’s
Disability shall not constitute “Cause.”  Failure to accomplish corporate
financial and management goals shall not constitute “cause”.

 

4.3                               Executive’s employment may be terminated by
Executive for any reason, including with Good Reason or by Executive without
Good Reason.  For purposes of this Agreement, “Good Reason” shall mean the
occurrence of any one or more of the following events without the Executive’s
prior written consent, unless the Company fully corrects the circumstances
constituting Good Reason (provided such circumstances are capable of correction)
as provided below:

 

(i)                                   a reduction of Executive’s Base Salary by
more than five percent;

 

(ii)                                the failure by the Company to pay or provide
Executive when due any compensation, benefits or perquisites to which the
Executive is entitled pursuant to this Agreement or any other plan, contract or
arrangement in which the Executive participates or is entitled to participate;

 

(iii)                             a diminution in Executive’s responsibilities,
authority or title, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith (it being understood that the fact
that the Company is no longer a public company or an ultimate parent entity
shall not be a basis for diminution);

 

(iv)                              the relocation of Executive’s worksite to a
location that is more than 25 miles from his prior worksite;

 

(v)                                 the failure or refusal of a successor
company to assume the Company’s obligations under this Agreement; or

 

(vi)                              a material breach by the Company or any
successor company of any of the material provisions of this Agreement

 

Notwithstanding the foregoing, Executive will not be deemed to have resigned for
Good Reason unless (1) Executive provides the Company with written notice
setting forth in reasonable detail the facts and circumstances claimed by
Executive to constitute Good Reason within 60 days after the date of the
occurrence of any event that Executive knows or should reasonably have known to
constitute Good Reason, (2) the Company fails to cure such acts or omissions
within 30 days following its receipt of such notice, and (3) the effective date
of Executive’s termination for Good Reason occurs no later than 60 days after
the expiration of the Company’s cure period.

 

4.4                               Upon the termination of Executive’s employment
for any reason, Executive agrees to return to the Company all documents of the
Company and its affiliates (and all copies thereof) and all other Company or
Company affiliate property that Executive has in Executive’s possession, custody
or control, including (i) any materials that contain or embody proprietary or
confidential information of the Company or an affiliate thereof, (ii) computers
and other electronic devices, cellular phones/smartphones, credit cards, entry
cards, identification badges

 

4

--------------------------------------------------------------------------------


 

and keys, and (iii) any correspondence, manuals, notes, reports, plans,
proposals, financial documents, and other documents concerning the customers,
business plans, marketing strategies, products and/or processes of the Company
or any of its affiliates; provided, however, that Executive may, as determined
by the Board in its sole discretion, retain certain materials or property on the
condition that Executive removes all confidential and proprietary information
from such materials or property.

 

5.                                      OBLIGATIONS OF THE COMPANY UPON
TERMINATION.

 

5.1                               Upon a termination of Executive’s employment
for any reason, Executive shall be paid, in a single lump-sum payment within 30
days following the date of Executive’s termination of employment (or such
earlier date as may be required by applicable law), the aggregate amount of
Executive’s earned but unpaid Base Salary, accrued but unpaid vacation pay
through the date of such termination, and unreimbursed business expenses
incurred prior to the date of termination that are reimbursable in accordance
with Section 2.5 above.

 

5.2                               QUALIFYING TERMINATION OF EMPLOYMENT.  In the
event that, during the Employment Period, (i) the Company terminates Executive’s
employment without Cause, but not for reasons of Disability or death,
(ii) Executive resigns for Good Reason, or (iii) Executive’s employment
terminates due to a non-renewal of the Employment Period by the Company
(provided that Executive is willing and able to at such time to continue in
employment with the Company in terms and conditions substantially similar to
those set forth herein) (any of (i), (ii) or (iii), a “Qualifying Termination”),
then upon Executive’s Separation from Service (as defined below) (such date, the
“Separation Date”), Executive shall receive as severance the following payments
and benefits:

 

(a)                                 The Company shall pay to Executive a
lump-sum amount equal to three times Executive’s average total annual cash
compensation, including Base Salary and annual bonuses (if any), over the three
years immediately preceding the Separation Date, payable within 60 days
following the Separation Date; provided, however, that if any period during
which Executive is entitled to consider and revoke the Release spans two
calendar years, such amount shall be paid to Executive in the second (2nd) such
calendar year.

 

(b)                                 Executive shall continue to receive all
employment benefits as defined in Sections 2.4 and 2.5 above (excluding 2.5(e)),
or their cash equivalent where benefit plan participation by Executive is not
available or where providing such benefits would violate applicable law and/or
impose penalties on the Company, for 18 months following the Separation Date.

 

(c)                                  The vesting of all shares of Company stock
underlying or subject to stock options, restricted stock awards, stock
appreciation rights or other equity awards, in each case, granted to Executive
by the Company, shall be accelerated effective as of the date on which the
Release becomes effective and irrevocable (and, notwithstanding anything to the
contrary in the applicable Company equity plan or award agreement, shall remain
outstanding and eligible to vest in accordance with this
Section 5.2(c) following the Separation Date upon the effectiveness of the
Release and shall be forfeited on the 60th day following the Separation Date if
such awards do not become vested on or prior to such date).

 

Notwithstanding the forgoing, the Company’s obligation to make any payment or
provide any benefit under this Section 5.2 is conditioned upon the execution and
delivery by Executive of a general release of claims in favor of the Company in
the form attached hereto as Exhibit A (the “Release”) that becomes effective
within 60 days after the Separation Date.

 

5

--------------------------------------------------------------------------------


 

5.3                               TERMINATION DUE TO DISABILITY.  In the event
Executive suffers and continues to suffer a disability that renders him unable
to perform the essential functions of his position for three months within any
six-month period (a “Disability”), the Company shall, for 18 months commencing
at the conclusion of such three-month period, (i) continue to pay Executive his
Base Salary in accordance with the Company’s regular payroll practices,
(ii) continue to provide Executive’s health insurance at the same level as in
effect on the conclusion of such three-month period (or its cash equivalent
where providing such benefits would violate applicable law and/or impose
penalties on the Company) and (ii) maintain life insurance in the manner and in
the amount set forth in Section 2.5(b) hereof.  If upon the conclusion of the
18-month period, Executive remains unable to perform the essential functions of
the job, or the Company has no suitable vacant position for him, Executive’s
employment shall be automatically terminated.

 

5.4                               NON-QUALIFYING TERMINATION OF EMPLOYMENT.  In
the event Executive’s employment is terminated other than due to a Qualifying
Termination, all of Executive’s compensation and benefits will cease
immediately, and Executive shall not be entitled to any severance or other
benefits (other than the amounts described in Section 5.1 above) and all other
benefits provided hereunder shall cease as of such termination.

 

5.5                               LIMITATION ON COMPENSATION.  Except as
expressly provided in Section 2, Section 5 or Section 6, Executive will not be
entitled to any other compensation, severance, pay-in-lieu of notice or any such
compensation.

 

6.                                      CHANGE IN CONTROL.  Effective
immediately prior to the occurrence of a Change in Control, the vesting of all
shares of Company stock underlying or subject to stock options, restricted stock
awards, stock appreciation rights or other equity awards, in each case, granted
to Executive by the Company, shall be accelerated.

 

7.                                      NOTICES.  All notices, requests,
consents and other communications required or permitted to be given hereunder
shall be in writing and shall be deemed to have been duly given if personally
delivered or delivered by registered or certified mail (return receipt
requested), or private overnight mail (delivery confirmed by such service, to
the address listed below, or to such other address as either party shall
designate by notice in writing to the other in accordance herein):

 

If to the Company:

IXYS Corporation

1590 Buckeye Drive

Milpitas, CA 95035

Attention:  Chairman of the Compensation Committee of the Board of Directors

 

If to Executive:  at Executive’s most recent address on the records of the
Company.

 

8.                                      ARBITRATION.  To ensure rapid and
economical resolution of any and all disputes which may arise under this
Agreement, the Company and Executive each agree that any and all disputes or
controversies, whether of law or fact of any nature whatsoever (including, but
not limited to, all state and federal statutory and discrimination claims),
arising from or regarding the interpretation, performance, enforcement or breach
of this Agreement shall be resolved by final and binding arbitration under the
procedures set forth in Exhibit B to this Agreement, which exhibit is
incorporated herein by reference, and the then existing Judicial Arbitration and
Mediation Services (JAMS) Rules of Practice and Procedure (except insofar as
they are inconsistent with the procedures set forth in Exhibit B).

 

9.                                      CERTAIN REDUCTIONS IN PAYMENTS OR
BENEFITS.  Executive and the Company hereby agree as follows:

 

9.1                               Anything in this Agreement to the contrary
notwithstanding, in the event that any

 

6

--------------------------------------------------------------------------------


 

payment, distribution or other benefit provided by the Company to or for the
benefit of Executive (whether paid or payable or provided or to be provided
pursuant to the terms of this Agreement or otherwise) (“Payments”) would
(i) constitute a “parachute payment” within the meaning of Section 280G of the
Internal Revenue Code (the “Code”), and (ii) but for this Section 9, be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then,
in accordance with this Section 9, such Payments shall be reduced to the maximum
amount that would result in no portion of the payments being subject to the
Excise Tax, but only if and to the extent that such a reduction would result in
Executive’s receipt of Payments that are greater than the net amount Executive
would receive (after application of the Excise Tax) if no reduction is made. 
The amount of required reduction, if any, shall be the smallest amount so that
Executive’s net proceeds with respect to the Payments (after taking into account
payment of any Excise Tax and all federal, state and local income, employment or
other taxes) shall be maximized.  If, notwithstanding any reduction described in
this Section 9 (or in the absence of any such reduction), the Internal Revenue
Service determines that a Payment is subject to the Excise Tax (or subject to a
different amount of the Excise Tax than determined by the Company or Executive),
then Section 9.3 shall apply.  If the Excise Tax is not eliminated pursuant to
this Section 9, Executive shall pay the Excise Tax.

 

9.2                               All determinations required to be made under
this Section 9 shall be made by the Company’s independent auditors.  Such
auditors shall provide detailed supporting calculations both to the Company and
Executive.  Any such determination by the Company’s independent auditors shall
be binding upon the Company and Executive.  The Payments, including, without
limitation, any equity award acceleration benefits provided under this Agreement
or otherwise (“Equity Award Benefits”), shall be eliminated or reduced
consistent with the requirements of this Section 9, first by eliminating or
reducing cash payments and then by eliminating or reducing the number of Company
shares, options or other equity awards that vest. Within five business days
following a determination pursuant to this Section 9.2, the Company shall pay to
or distribute to or for the benefit of Executive such amounts as are then due to
Executive under this Agreement.

 

9.3                               As a result of the uncertainty in the
application of Section 280G of the Code at the time of the initial determination
by the Company’s independent auditors hereunder, it is possible that Equity
Award Benefits or other Payments, as the case may be, will have been made by the
Company which should not have been made (“Overpayment”) or that additional
Equity Award Benefits or other Payments, as the case may be, which will not have
been made by the Company could have been made (“Underpayment”), in each case,
consistent with the calculations required to be made hereunder.  In the event
that the Company’s independent auditors, based upon the assertion of a
deficiency by the Internal Revenue Service against Executive or the Company
which the Company’s independent auditors believe has a high probability of
success, determine that an Overpayment has been made, any such Overpayment paid
or distributed by the Company to or for the benefit of Executive shall be repaid
to the Company; provided, that no amount shall be payable by Executive to the
Company if and to the extent such payment would not either reduce the amount on
which Executive is subject to tax under Section 280G and Section 4999 of the
Code or generate a refund of such taxes.  In the event that the Company’s
independent auditors, based upon controlling precedent or other substantial
authority, determine that an Underpayment has occurred, any such Underpayment
shall be promptly paid by the Company to or for the benefit of Executive.

 

10.                               OTHER TAX MATTERS.  Notwithstanding the other
provisions of this Agreement, to the extent that any amounts payable to
Executive pursuant to this Agreement would not be deductible by the Company for
federal income tax purposes on account of the limitations of Section 162(m) of
the Code, the Company may defer payment of such amounts to the earliest
subsequent calendar year in which the Company reasonably anticipates that
payment of such amounts would be deductible by the Company in accordance with
Section 409A and Section 1.409A-2(b)(7)(i) of the regulations thereunder.

 

7

--------------------------------------------------------------------------------


 

11.                               GENERAL.

 

11.1                        ENTIRE AGREEMENT.  This Agreement sets forth the
complete, final and exclusive embodiment of the entire agreement between
Executive and the Company with respect to the subject matter hereof.  This
Agreement is entered into without reliance upon any promise, warranty or
representation, written or oral, other than those expressly contained herein,
and it supersedes any other such promises, warranties, representations or
agreements, including, without limitation, the Prior Agreement.  Executive
hereby agrees that as of the Effective Date, the Prior Agreement is hereby
terminated and shall be of no further force or effect.

 

11.2                        SEVERABILITY.  If any provision of this Agreement
shall be held by a court of competent jurisdiction to be excessively broad as to
duration, activity or subject, it shall be deemed to extend only over the
maximum duration, activity and/or subject as to which such provision shall be
valid and enforceable under applicable law.  If any provisions shall, for any
reason, be held by a court of competent jurisdiction to be invalid, illegal or
unenforceable, such invalidity, illegality or unenforceability shall not affect
any other provision of this agreement, but this agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein.

 

11.3                        SUCCESSORS AND ASSIGNS.  This Agreement shall bind
the heirs, personal representatives, assigns, executors and administrators of
each party, and inure to the benefit of each party, its heirs, successors and
assigns.  However, because of the unique and personal nature of Executive’s
duties under this Agreement, Executive agrees not to delegate the performance of
Executive’s duties under this Agreement without the prior consent of the
Company.

 

11.4                        APPLICABLE LAW; CLAWBACKS.  This Agreement shall be
deemed to have been entered into and shall be construed in accordance with the
laws of the state of California as applied to contracts made and to be performed
entirely within California.  Executive agrees and acknowledges that any
compensation paid to Executive by the Company, whether heretofore or hereafter,
is subject to clawback by the Company under any rule adopted, from time to time,
by the U.S. Securities and Exchange Commission or any stock exchange on which
the Company’s stock is traded.

 

11.5                        HEADINGS.  The section headings contained herein are
for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

 

11.6                        COUNTERPARTS.  This Agreement may be executed in two
counterparts, each of which shall be deemed an original, all of which together
shall constitute one and the same instrument.

 

11.7                        SECTION 409A OF THE CODE.

 

(a)                                 To the extent applicable, this Agreement
shall be interpreted in accordance with Section 409A of the Code and Department
of Treasury regulations and other interpretive guidance issued thereunder
(together, “Section 409A”).  Notwithstanding any provision of this Agreement to
the contrary, if the Company determines that any compensation or benefits
payable under this Agreement may be subject to Section 409A, the Company shall
work in good faith with Executive to adopt such amendments to this Agreement or
adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, that the Company
determines are necessary or appropriate to avoid the imposition of taxes under
Section 409A, including without limitation, actions intended to (i) exempt the
compensation and benefits payable under this Agreement from Section 409A, and/or
(ii) comply with the requirements of Section 409A; provided, however, that this
Section 11.7 shall not create an obligation on the part

 

8

--------------------------------------------------------------------------------


 

of the Company to adopt any such amendment, policy or procedure or take any such
other action, nor shall the Company have any liability for failing to do so.

 

(b)                                 Notwithstanding anything to the contrary in
this Agreement, no compensation or benefits, including without limitation any
severance payments or benefits payable under Section 5.2 hereof, shall be paid
to Executive during the six (6)-month period following Executive’s “separation
from service” from the Company (within the meaning of Section 409A, a
“Separation from Service”) if the Company determines that paying such amounts at
the time or times indicated in this Agreement would be a prohibited distribution
under Section 409A(a)(2)(B)(i) of the Code.  If the payment of any such amounts
is delayed as a result of the previous sentence, then on the first day of the
seventh month following the date of Separation from Service (or such earlier
date upon which such amount can be paid under Section 409A without resulting in
a prohibited distribution, including as a result of Executive’s death), the
Company shall pay Executive a lump-sum amount equal to the cumulative amount
that would have otherwise been payable to Executive during such period.

 

(c)                                  Any right to a series of installment
payments pursuant to this Agreement is to be treated as a right to a series of
separate payments.  To the extent permitted under Section 409A, any separate
payment or benefit under this Agreement or otherwise shall not be deemed
“nonqualified deferred compensation” subject to Section 409A and
Section 11.7(d) hereof to the extent provided in the exceptions in Treasury
Regulation Section 1.409A-1(b)(4), Section 1.409A-1(b)(9) or any other
applicable exception or provision of Section 409A.

 

(d)                                 To the extent that any payments or
reimbursements provided to Executive under this Agreement are deemed to
constitute compensation to Executive to which Treasury Regulation
Section 1.409A-3(i)(1)(iv) would apply, such amounts shall be paid or reimbursed
reasonably promptly, but not later than December 31 of the year following the
year in which the expense was incurred.  The amount of any such payments
eligible for reimbursement in one year shall not affect the payments or expenses
that are eligible for payment or reimbursement in any other taxable year, and
Executive’s right to such payments or reimbursement of any such expenses shall
not be subject to liquidation or exchange for any other benefit.

 

11.8                        WITHHOLDING.  The Company may withhold from any
amounts payable under this Agreement such federal, state, local or foreign taxes
as shall be required to be withheld pursuant to any applicable law or
regulation.

 

11.9                        AMENDMENT.  No amendment or other modification of
this Agreement shall be effective unless made in writing and signed by the
parties hereto.

 

[Signatures Appear on Following Page]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly authorized and caused this Seventh
Amended Executive Employment Agreement to be executed as follows:

 

Nathan Zommer,

 

IXYS Corporation,

An individual

 

a Delaware Corporation

 

 

 

 

 

 

 

/s/ Nathan Zommer

 

By:

/s/ James R. Jones

 

 

 

James R. Jones, Vice President

 

 

 

Date:

8/25/2017

 

Date:

8/25/2017

 

[Signature Page to Employment Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GENERAL RELEASE OF CLAIMS

 

This General Release of Claims (this “Release”) is entered into by and between
Nathan Zommer (hereinafter “Executive”) and IXYS Corporation, a Delaware
corporation (hereinafter the “Company”), in accordance with the severance
provisions set forth in Section 5.2 of that certain Seventh Amended Executive
Employment Agreement, dated on or around August 25, 2017, entered into by and
between Executive and the Company (the “Employment Agreement”).

 

1.                                      Separation of Employment.  Effective
            , Executive shall no longer be employed by the Company in any
capacity.

 

2.                                      Separation Pay.  In accordance with the
Employment Agreement, the Company shall pay to Executive the severance payments
and benefits as provided in Section 5.2 of the Employment Agreement.

 

3.                                      No Admission of Liability.  This Release
does not constitute an admission of any kind by the Company.

 

4.                                      Release of Known and Unknown Claims By
Executive.  In exchange for the payments and agreements contained in Section 5.2
of the Employment Agreement, Executive agrees to unconditionally and forever
release and discharge the Company and the Company’s affiliated, related, parent
and subsidiary corporations, as well as the Company’s and any affiliated,
related, parent and subsidiary corporation’s respective attorneys, agents,
representatives, partners, joint venturers, successors, assigns, insurers,
owners, employees, officers, and directors (hereinafter the “Releasees”) from
any and all claims, actions, causes of action, demands, rights, or damages of
any kind or nature (hereinafter called “Claims”) which he may now have, or ever
have, whether known or unknown, of any nature arising out of or in any way
relating to his employment with, or separation from the Company on or before the
date of the execution of this Release; any alleged breach of any express or
implied contract of employment; any alleged torts or other alleged legal
restrictions on Releasees’ right to terminate the employment of Executive; and
any alleged violation of any federal, state or local statute or ordinance
including, without limitation, Title VII of the Civil Rights Act of 1964, the
Age Discrimination In Employment Act, the Americans With Disabilities Act, the
California Fair Employment and Housing Act, the California Equal Pay Law, the
Moore-Brown-Roberti Family Rights Act of 1991, the California Labor Code, the
California WARN Act, the California False Claims Act and the California
Corporate Criminal Liability Act.  Notwithstanding the foregoing, this Release
shall not operate to release any rights or claims of Executive (i) to payments
or benefits under Section 5.2 of the Employment Agreement, (ii) to accrued or
vested benefits Executive may have, if any, as of the date hereof under any
applicable plan, policy, practice, program, contract or agreement with the
Company, (iii) to any Claims, including claims for indemnification and/or
advancement of expenses arising under any indemnification agreement between
Executive and the Company or under the bylaws, certificate of incorporation or
other similar governing document of the Company, or (iv) to any Claims which
cannot be waived by an employee under applicable law.

 

5.                                      Release of Unknown Claims By Executive. 
Executive further agrees to knowingly to waive the provisions and protections of
Section 1542 of the California Civil Code, which reads:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT

 

--------------------------------------------------------------------------------


 

THE TIME OF EXECUTING THE RELEASE, WHICH, IF KNOWN BY HIM OR HER, MUST HAVE
MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.

 

This release of claims shall be construed as broadly as possible under
applicable law but shall not include any claim for indemnification under
California Labor Code Section 2802 or California Corporations Code Section 317
or any other claim the release of which would violate California or federal
statutory law or the public policy of the State of California.

 

6.                                      Knowing and Voluntary.  Executive
represents and agrees that he is entering into this Release knowingly and
voluntarily.  Executive affirms that no promise or inducement was made to cause
him to enter into this Release, other than the severance benefits promised to
Executive herein.  Executive further confirms that he has not relied upon any
other statement or representation by anyone other than what is in this Release
as a basis for his agreement.

 

7.                                      Execution of Release.  Executive
expressly acknowledges that he has been provided with at least [21](1) days to
consider this Release form the Company and that he was informed that he had the
right to consult with counsel regarding this Release, and that he has had the
opportunity to consult with counsel.  To the extent that Executive has taken
fewer than [21] days to consider this Release, Executive acknowledges that he
had sufficient time to consider this Release and to consult with counsel and
that he does not desire additional time.  Executive waives the restarting of the
[21]-day period in the event of any modification of this Release, whether or not
material.

 

8.                                      Revocation.  This Release is revocable
by Executive for a period of seven calendar days following his execution of this
Release.  The revocation must be in writing, must specifically revoke this
Release, and must be received by the Company prior to the eighth calendar day
following the execution of this Release.  This Release becomes effective,
enforceable and irrevocable on the eighth calendar day following Executive’s
execution of this Release.

 

9.                                      Release of Known and Unknown Claims by
the Company.  In exchange for the agreements contained in the Employment
Agreement, the Company agrees to unconditionally and forever to release and
discharge Executive, as well as his attorneys, agents, assigns and
representatives from any and all claims, actions, causes of action, demands,
rights, or damages of any kind or nature which it may now have, or ever have,
whether known or unknown, of any nature arising out of or in any way relating to
Executive’s employment with, or separation from, the Company on or before the
date of the execution of this Release.  The Company further agrees knowingly to
waive the provisions and protections of Section 1542 of the California Civil
Code, which reads:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH, IF
KNOWN, MUST HAVE MATERIALLY AFFECTED THE SETTLEMENT WITH THE DEBTOR.

 

10.                               No Actions.  Executive irrevocably agrees to
refrain from directly or indirectly asserting any claim or demand or commencing
(or causing to be commenced) any suit, action, or proceeding of any kind, in any
court or before any tribunal, against any Released Party based upon any Claim.
Executive agrees that if Executive hereafter commences any suit arising out of,
based upon, or relating to any of the Claims released hereunder or in any manner
assert against

 

--------------------------------------------------------------------------------

(1) NTD:  To be increased to 45 days in certain circumstances.

 

--------------------------------------------------------------------------------


 

the Releasees any of the Claims released hereunder, then Executive will pay to
the Releasees, in addition to any other damages caused to the Releasees thereby,
all attorneys’ fees incurred by the Releasees in defending or otherwise
responding to said suit or Claim. Executive further understands and agrees that
neither the payment of any sum of money nor the execution of this Release shall
constitute or be construed as an admission of any liability whatsoever by the
Releasees, who have consistently taken the position that they have no liability
whatsoever to Executive.

 

11.                               Representations and Warranties;
Indemnification.  Executive represents and warrants that there has been no
assignment or other transfer of any interest in any Claim which Executive may
have against the Releasees, and Executive agrees to indemnify and hold the
Releasees harmless from any liability, Claims, demands, damages, costs, expenses
and attorneys’ fees incurred by Releasees as the result of any such assignment
or transfer or any rights or Claims under any such assignment or transfer.  It
is the intention of the parties that this indemnity does not require payment as
a condition precedent to recovery by the Releasees against Executive under this
indemnity.

 

12.                               Governing Law.  This Release shall be
construed under the laws of the State of California, both procedural and
substantive.

 

13.                               Arbitration.  Any dispute or controversy
arising out of or relating to any interpretation, construction, performance,
termination or breach of this Release, will be settled by final and binding
arbitration under the procedures set forth in Exhibit B to the Employment
Agreement, which exhibit is incorporated herein by reference (except that
references to the Employment Agreement therein shall instead be deemed to refer
to this Release), and the then existing Judicial Arbitration and Mediation
Services (JAMS) Rules of Practice and Procedure (except insofar as they are
inconsistent with the procedures set forth in Exhibit B).

 

14.                               Confidentiality.  Executive agrees not to
disclose the existence of this Release or any of its terms to anyone other than
his attorneys, accountants and immediate family members, or where compelled by
an order of a court of competent jurisdiction or a subpoena issued under the
authority thereof.  Executive further agrees to keep this Release and all of its
terms strictly confidential and agrees that he will inform any such attorneys,
accountants and immediate family members about this confidentiality provision.

 

15.                               Waiver.  The failure to enforce any provision
of this Release shall not be construed to be a waiver of such provision or to
affect the validity of this Release or the right of any party to enforce this
Release.

 

16.                               Modification.  No amendments to this Release
will be valid unless written and signed by Executive and an authorized
representative of the Company.

 

17.                               Severability.  If any sentence, phrase,
paragraph, subparagraph or portion of this Release is found to be illegal or
unenforceable, such action shall not affect the validity or enforceability of
the remaining sentences, phrases, paragraphs, subparagraphs or portions of this
Release.

 

18.                               Ambiguities.  Both parties have participated
in the negotiation of this Release and, thus, it is understood and agreed that
the general rule that ambiguities are to be construed against the drafter shall
not apply to this Release.  In the event that any language of this Release is
found to be ambiguous, each party shall have an opportunity to present evidence
as to the actual intent of the parties with respect to any such ambiguous
language.

 

--------------------------------------------------------------------------------


 

19.                               Entire Agreement/Integration.  This Release
and any confidentiality, proprietary information, or inventions agreements
signed by Executive during his employment with the Company (all of which survive
the termination of the employment relationship) constitute the entire agreement
between Executive and the Company concerning the terms of Executive’s employment
with and separation from the Company and the compensation related thereto.  All
prior discussions and negotiations have been and are merged and integrated into,
and are superseded by, this Release.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

PLEASE READ CAREFULLY.  THIS RELEASE CONTAINS A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS.  THE UNDERSIGNED AGREE TO THE TERMS OF THIS RELEASE AND VOLUNTARILY
ENTER INTO IT WITH THE INTENT TO BE BOUND THEREBY.

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

Dated:

 

 

 

 

 

 

 

NATHAN ZOMMER

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IXYS CORPORATION

 

 

 

 

 

 

 

 

 

 

Dated:

 

 

By:

 

 

 

 

OFFICER OF THE COMPANY

 

--------------------------------------------------------------------------------


 

Exhibit B

 

ARBITRATION PROCEDURE

 

1.                                      The parties agree that any dispute that
arises in connection with this Agreement or the termination of this Agreement
shall be resolved by binding arbitration in the manner described below.

 

2.                                      A party intending to seek resolution of
any dispute under the Agreement by arbitration shall provide a written demand
for arbitration to the other party, which demand shall contain a brief statement
of the issues to be resolved.

 

3.                                      The arbitration shall be conducted by a
mutually acceptable retired judge from the panel of Judicial Arbitration and
Mediation Services, Inc. (“JAMS”).  At the request of either party, arbitration
proceedings will be conducted in the utmost secrecy and, in such case, all
documents, testimony and records shall be received, heard and maintained by the
arbitrator in secrecy under seal, available for inspection only by the parties
to the arbitration, their respective attorneys, and their respective expert
consultants or witnesses who shall agree, in advance and in writing, to receive
all such information confidentially and to maintain such information in secrecy,
and make no use of such information except for the purposes of arbitration,
unless compelled by legal process.

 

4.                                      The arbitrator is required to disclose
any circumstances that might preclude the arbitrator from rendering an objective
and impartial determination.  In the event the parties cannot mutually agree
upon the selection of a JAMS arbitrator, the President and vice president of
JAMS shall designate the arbitrator.

 

5.                                      The party demanding arbitration shall
promptly request that JAMS conduct a scheduling conference within 15 days of the
date of that party’s written demand for arbitration or on the first available
date thereafter on the arbitrator’s calendar.  The arbitration hearing shall be
held within 30 available date thereafter on the arbitrator’s calendar.  Nothing
in this paragraph shall prevent a party from seeking temporary equitable relief
at any time, from JAMS or any court of competent jurisdiction, to prevent
irreparable harm pending the resolution of the arbitration.

 

6.                                      Discovery shall be conducted as
follows:  (a) prior to the arbitration any party may make a written demands for
lists of the witnesses to be called and the documents to be introduced at the
hearing; (b) the lists must be served within 15 days of the date of receipt of
the demand, or one day prior to the arbitration, whichever is earlier; and
(c) each party may take no more than two depositions (pursuant to the procedure
set forth in the California Code of Civil Procedure) with a maximum of five
hours of examination time per deposition, and no other form of pre-arbitration
discovery shall be permitted.

 

7.                                      It is the intent of the parties that the
Federal Arbitration Act (“FAA”) shall apply to the enforcement of this provision
unless it is held inapplicable by a court with jurisdiction over the dispute, in
which event the California Arbitration Act (“CAA”) shall apply.

 

8.                                      The arbitrator shall apply California
law, including the California Evidence Code, and shall be able to decree any and
all relief of an equitable nature, including, but not limited to, such relief as
a temporary restraining order, a preliminary injunction, a permanent injunction,
or replevin of Company property.  The arbitrator shall also be able to award
actual, general or consequential damages, but shall not award any other form of
damage (e.g., punitive damages).

 

9.                                      Each party shall pay its pro rata share
of the arbitrator’s fees and expenses, in addition to other expenses of the
arbitration approved by the arbitrator, pending the resolution of the
arbitration.  The arbitrator shall have authority to award the payment of such
fees and expenses to the prevailing party, as appropriate in the discretion of
the arbitrator.  Notwithstanding the foregoing, in no event shall the cost to
Executive exceed the cost in a court of law or equity.  Each party shall pay its
own attorneys’ fees, witness fees and other expenses incurred for its own
benefit.

 

--------------------------------------------------------------------------------


 

10.                               The arbitrator shall render a written award
setting forth the reasons for his or her decision.  The decree or judgment of an
award by the arbitrator may be entered and enforced in any court having
jurisdiction over the parties.  The award of the arbitrator shall be final and
binding upon the parties without appeal or review except as permitted by the
FAA, or if the FAA is not applicable, as permitted by the CAA.

 

--------------------------------------------------------------------------------